Exhibit 10.7

 

Execution Version

 

WAIVER AND AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT

 

This WAIVER AND AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT (this
“Amendment”), is made and entered into this 25th day of July, 2012, by and among
ZAZA ENERGY CORPORATION, a Delaware corporation (the “Company”), and each of the
holders of Securities (as defined in the Securities Purchase Agreement, as
defined below) that is a signatory to this Amendment.

 

RECITALS

 

1.                                       The Company and the holders of the
Securities are parties to that certain Securities Purchase Agreement dated
February 21, 2012, as amended by (a) a letter agreement dated as of March 1,
2012, (b) a letter agreement dated as of March 22, 2012, and (c) that certain
Waiver and Amendment No. 1 to Securities Purchase Agreement dated as of June 8,
2012, as amended by that certain letter agreement dated as of June 28, 2012 (as
amended, the “Existing Securities Purchase Agreement”; and as amended by this
Amendment and as may be further amended, restated, supplemented or otherwise
modified from time to time, the “Securities Purchase Agreement”).

 

2.                                       Pursuant to the Existing Securities
Purchase Agreement, the Company issued, and the holders of Notes purchased,
(i) the Company’s 8.00% Senior Secured Notes due February 21, 2017, in the
aggregate principal amount of $100,000,000 (collectively, the “Notes”) and
(ii) the Company’s warrants to purchase 26,315,789 shares of the Company’s
Common Stock.

 

3.                                       The Company has informed the holders of
Securities that certain Events of Default as set forth on Schedule A attached
hereto have occurred and are continuing as of the date hereof (such Events of
Default being referred to herein as the “Specified Defaults”).

 

4.                                       The Company also desires to amend
certain provisions of the Existing Securities Purchase Agreement.

 

5.                                       The holders of the Securities have
agreed to (a) waive the Specified Defaults, and (b) make such amendments, in
each case subject to the terms and conditions set forth in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

 

Section 1.                                          Capitalized Terms. 
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Securities Purchase Agreement (including, for the
avoidance of doubt, any terms defined herein as set forth on Exhibit A hereto),
unless the context otherwise requires.

 

--------------------------------------------------------------------------------


 

Section 2.                                          Amendments to Existing
Securities Purchase Agreement.  Subject to the satisfaction of the conditions
precedent set forth in Section 3, the Existing Securities Purchase Agreement is
hereby amended in the manner specified in Exhibit A hereto.  Such amendments are
referred to herein collectively as the “Amendments”.

 

Section 3.                                          Effectiveness of Waivers and
Amendments.  The waivers in Section 5 and the Amendments shall become effective,
and shall be deemed to be in effect, upon satisfaction (or waiver by the holders
of the Securities) of all of the following conditions on or before July 27,
2012:

 

(a)                                  Amendment.  Execution and delivery of this
Amendment by the Company and each of the holders of the Securities, and
execution and delivery of the Guarantor Acknowledgement attached hereto by the
Guarantors.

 

(b)                                 Amended and Restated Subordination
Agreement.  Receipt by the holders of the Securities of a fully executed copy of
the Amended and Restated Subordination Agreement, dated as of June 8, 2012,
including executed signature pages by each of the Senior Creditors (as defined
therein).

 

(c)                                  Opinion.  The holders of the Notes and the
Collateral Agent shall have received from Andrews Kurth LLP, special counsel to
the Credit Parties, an opinion reasonably satisfactory to each such holder and
the Collateral Agent, which opinion shall, among other things, address the due
authorization, execution and enforceability of the First Amendment and this
Amendment.  Each of the Credit Parties hereby directs such counsel named in the
previous sentence to deliver the opinions referenced therein.

 

(d)                                 Investment Banker.  The Company shall have
provided evidence to the holders of the Notes, in form and substance reasonably
satisfactory to the Required Holders, of its engagement of Jefferies &
Company, Inc., or such other investment banker(s) or advisor(s) reasonably
acceptable to the Required Holders, on terms reasonably acceptable to the
Required Holders, for purposes of considering all strategic alternatives for the
Company with a focus on obtaining one or more joint venture partners.

 

(e)                                  Consents.  The holders of the Notes shall
have received copies of the resolutions of the board of managers or board of
directors (or similar governing body) of each Credit Party authorizing such
Credit Party’s execution and delivery of, and the performance of its obligations
under, this Amendment.

 

(f)                                    Representations and Warranties.  The
representations and warranties in Section 4 shall be true and correct in all
respects on the date hereof.

 

(g)                                 Expenses.  The Company shall have paid the
reasonable fees and disbursements of the holders of the Securities’ special
counsel in accordance with Section 9 below.

 

Section 4.                                          Representations and
Warranties.  To induce the holders of the Securities to enter into this
Amendment, consent to the Amendments and to provide the waivers set forth in
Section 5, the Company hereby represents and warrants to each of the holders of
Securities that:

 

2

--------------------------------------------------------------------------------


 

(a)                                  the execution, delivery and performance of
this Amendment, the Texas Agreement and the Paris Basin Agreement have been duly
authorized by all requisite corporate authority or other action on the part of
the Company and this Amendment, the Texas Agreement and the Paris Basin
Agreement have been duly executed and delivered by the Company, and this
Amendment, the Texas Agreement and the Paris Basin Agreement constitute the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms;

 

(b)                                 each of the representations and warranties
set forth in the Securities Purchase Agreement and the other Transaction
Documents are true and correct in all material respects as of the date hereof,
except to the extent that such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date and
except as disclosed in the First Amendment;

 

(c)                                  after giving effect to the transactions
contemplated hereby, no Default or Event of Default has occurred and is
continuing as of the date hereof; and

 

(d)                                 no events have taken place and no
circumstances exist at the date hereof which would give any Credit Party a basis
to assert a defense, offset or counterclaim to any claim of any holder of a
Security with respect to the obligations of the Credit Parties.

 

Section 5.                                          Waiver of the Specified
Defaults.  Subject to the satisfaction of the applicable conditions specified in
Section 3, each of the holders of Securities hereby waives the Specified
Defaults described on Schedule A attached hereto; provided that such waivers
shall cease to be effective, and such Specified Defaults shall be reinstated and
be deemed to be continuing, if the Company fails to deliver to each holder of
Securities (a) certified copies of the fully executed subordinated loan
documents evidencing the loans made on June 11, 2012 from ZaZa International to
Toreador in the amounts of $600,000 and €850,000, respectively (collectively,
the “Subordinated Toreador Loans”), (b) an original fully executed subordination
agreement with respect to such Subordinated Debt in form and substance
satisfactory to the Required Holders, and (c) the fully executed Bank Account
Pledge Agreement among Toreador, the Collateral Agent and each holder of
Securities, in each case, by August 3, 2012.  These waivers shall not extend
beyond the terms expressly set forth herein, nor impair any right or power
accruing to the holders of Securities with respect to any other Event of Default
or any Default or Event of Default which occurs after the date hereof.  Nothing
contained herein shall be deemed to imply any willingness of the holders of
Securities to agree to, or otherwise prejudice any rights of the holders of
Securities with respect to, any similar waivers that may be requested by the
Company.

 

Section 6.                                          Transaction Document.  This
Amendment shall be deemed to constitute a Transaction Document for all purposes
under the Securities Purchase Agreement.

 

Section 7.                                          Effect of Amendment.  Except
as set forth expressly herein, all terms of the Securities Purchase Agreement
shall be and remain in full force and effect.  The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the holders of Notes under the Securities Purchase Agreement,
nor constitute a

 

3

--------------------------------------------------------------------------------


 

waiver of any provision of the Securities Purchase Agreement, except as
expressly provided herein.  Any and all notices, requests, certificates and
other instruments executed and delivered after the execution and delivery of
this Amendment may refer to the Securities Purchase Agreement without making
specific reference to this Amendment, but nevertheless all such references shall
include this Amendment unless the context otherwise requires.

 

Section 8.                                          Release.

 

(a)                                  In consideration of the agreements of the
holders of Securities contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Credit Party, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges each holder of Securities, and its successors and
assigns, and its present and former shareholders, partners, members, managers,
consultants, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives, and all
persons acting by, through, under or in concert with any of them (each holder of
Securities and all such other Persons being hereinafter referred to collectively
as the “Releasees” and individually as a “Releasee”) of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, recoupment, rights of setoff,
demands and liabilities whatsoever (individually, a “Claim” and collectively,
“Claims”) of every name and nature, known or unknown, contingent or mature,
suspected or unsuspected, both at law and in equity, which any Credit Party or
any of its respective successors, assigns, or other legal representatives may
now or hereafter own, hold, have or claim to have against the Releasees or any
of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, including, without limitation, for or on account of, or in relation
to, or in any way in connection with the Securities Purchase Agreement, or any
of the other Transaction Documents or transactions thereunder or related
thereto.

 

(b)                                 Each Credit Party understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

(c)                                  Each Credit Party agrees that no fact,
event, circumstance, evidence or transaction which could now be asserted or
which may hereafter be discovered shall affect in any manner the final, absolute
and unconditional nature of the release set forth above.

 

(d)                                 In entering into this Amendment, each Credit
Party has consulted with, and has been represented by, legal counsel and
expressly disclaims any reliance on any representations, acts or omissions by
any of the Releasees and hereby agrees and acknowledges that the validity and
effectiveness of the release set forth above does not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity hereof.  The provisions of this Section shall survive the termination
of this Amendment and the other Transaction Documents and the payment in full of
the Notes.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Each Credit Party acknowledges and agrees
that the release set forth above may not be changed, amended, waived, discharged
or terminated orally.

 

Section 9.                                          Fees and Expenses;
Indemnification.  Whether or not the waivers in Section 5 or the Amendments
become effective, the Company agrees to pay on demand all reasonable costs and
expenses of the holders of the Securities (including the reasonable fees and
expenses of the holders of the Securities’ special counsel) in connection with
the preparation, negotiation, execution and delivery of this Amendment as
provided in paragraph 13B(1) of the Securities Purchase Agreement.  Nothing in
this Section shall limit the Company’s obligations pursuant to paragraphs
13B(1) and 13B(2) of the Securities Purchase Agreement.

 

Section 10.                                   Governing Law.  THIS AMENDMENT
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE
PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAW OF THE STATE OF NEW YORK,
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

Section 11.                                   Severability.  Whenever possible,
each provision of this Amendment and any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be interpreted in such manner as to be effective, valid and enforceable under
the applicable law of any jurisdiction, but, if any provision of this Amendment
or any other statement, instrument or transaction contemplated hereby or thereby
or relating hereto or thereto shall be held to be prohibited, invalid or
unenforceable under the applicable law, such provision shall be ineffective in
such jurisdiction only to the extent of such prohibition, invalidity or
unenforceability, without invalidating or rendering unenforceable the remainder
of such provision or the remaining provisions of this Amendment or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto in such jurisdiction, or affecting the effectiveness, validity
or enforceability of such provision in any other jurisdiction.

 

Section 12.                                   Counterparts.  This Amendment may
be executed by one or more of the parties hereto in any number of separate
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be deemed to constitute one and the same instrument.  Delivery
of an executed counterpart of this Amendment by facsimile transmission or by
electronic mail in pdf form shall be as effective as delivery of a manually
executed counterpart hereof.

 

Section 13.                                   Binding Nature.  This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

Section 14.                                   Entire Understanding.  The
Existing Securities Purchase Agreement, together with this Amendment, set forth
the entire understanding of the parties with respect to the matters set forth
herein, and shall supersede any prior negotiations or agreements, whether
written or oral, with respect thereto.

 

Section 15.                                   Headings.  The headings of the
sections of this Amendment are inserted for convenience only and shall not be
deemed to constitute a part of this Amendment.

 

5

--------------------------------------------------------------------------------


 

[The remainder of this page is intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

 

 

ZAZA ENERGY CORPORATION

 

 

 

 

 

By:

/s/ Todd Alan Brooks

 

Name:

Todd Alan Brooks

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

MSDC ZEC INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Marcello Liguori

 

Name:

Marcello Liguori

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SENATOR SIDECAR MASTER FUND LP

 

 

 

By:

Senator Investment Group LP, its investment manager

 

 

 

 

 

 

 

 

By:

/s/ Evan Gartenlaub

 

 

Name:

Evan Gartenlaub

 

 

Title:

General Counsel

 

--------------------------------------------------------------------------------


 

 

O-CAP OFFSHORE MASTER FUND, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

O-CAP PARTNERS, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CAPITAL VENTURES INTERNATIONAL

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

TALARA MASTER FUND, LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BLACKWELL PARTNERS, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PERMAL TALARA LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

WINMILL INVESTMENTS LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 


 

GUARANTOR ACKNOWLEDGEMENT

 

Each of the undersigned hereby acknowledges and agrees to the terms of the
Waiver and Amendment No. 2 to Securities Purchase Agreement, dated July 25, 2012
(the “Amendment”), including, without limitation, Section 8 of the Amendment,
amending that certain Securities Purchase Agreement, dated February 21, 2012, as
amended (as amended, the “Securities Purchase Agreement”), among ZaZa Energy
Corporation, a Delaware corporation, and the holders of Securities party
thereto.  Each of the undersigned hereby confirms that the Guaranty Agreement to
which the undersigned are a party remains in full force and effect after giving
effect to the Amendment and continues to be the valid and binding obligation of
each of the undersigned, enforceable against each of the undersigned in
accordance with its terms.

 

Capitalized terms used herein but not defined are used as defined in the
Securities Purchase Agreement.

 

Dated July 25, 2012.

 

 

ZAZA HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ John E. Hern, Jr.

 

Name:

John E. Hern, Jr.

 

Title:

President

 

 

 

ZAZA ENERGY, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Todd Alan Brooks

 

Name:

Todd Alan Brooks

 

Title:

Manager

 

 

 

TOREADOR RESOURCES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Tony Vermeire

 

Name:

Tony Vermeire

 

Title:

President

 

--------------------------------------------------------------------------------


 

Schedule A

 

Specified Defaults

 

1.                                       The Event of Default occurring under
paragraph 8A(v) of the Securities Purchase Agreement resulting from the failure
to comply with paragraph 7B(2) of the Securities Purchase Agreement as a result
of the incurrence of the Subordinated Toreador Loans.

 

2.                                       The Event of Default occurring under
paragraph 8A(v) of the Securities Purchase Agreement resulting from the
Company’s failure to deliver in a timely manner the bank account pledge
agreement with respect to Toreador’s bank accounts maintained in France required
pursuant to paragraph 6K of the Securities Purchase Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

(a)                                  Paragraph 2C - Interest on the Notes. 
Paragraph 2C of the Existing Securities Purchase Agreement is hereby amended by
adding a new sentence at the end of clause (i) to read as follows:

 

“Notwithstanding the foregoing, to the extent the aggregate principal amount
outstanding in respect of the Notes equals or exceeds $35,000,000 on
February 21, 2013, commencing on such date and at all times thereafter (subject
to clause (b) above and clause (ii) below) the Notes shall bear interest at the
rate of 10.00% per annum; provided, however, that the Notes shall continue to
bear interest at the rate of 8.00% per annum (subject to clause (b) above and
clause (ii) below) if the aggregate principal amount outstanding in respect of
the Notes on February 21, 2013 would have been less than $35,000,000 had all of
the holders of the Notes accepted all offers to repurchase the Notes made by the
Company prior to such date pursuant to paragraph 7B(13).”

 

(b)                                 Paragraph 6A(i) - Financial Statements;
Reserve Reports.  Paragraph 6A of the Existing Securities Purchase Agreement is
hereby amended by amending and restating clause (i) to read as follows:

 

“(i) as soon as practicable and in any event within forty-five (45) days after
the end of each of the first three fiscal quarters in each fiscal year of the
Company (or, solely with respect to the second fiscal quarter of 2012,
seventy-five (75) days), consolidated statements of income, cash flows and
members’ equity of the Company and its Subsidiaries for such fiscal quarter and
for the period from the beginning of the current fiscal year to the end of such
fiscal quarter, and a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, setting forth in each case in
comparative form corresponding figures for the corresponding period in the
preceding fiscal year, all in reasonable detail and satisfactory in form to the
Required Holders and certified by an authorized financial officer of the Company
to the effect that (a) such financial statements (including any related
schedules and/or notes) have been prepared in accordance with GAAP (subject to
the absence of footnotes and normal year-end audit adjustments) consistently
followed throughout the periods involved, (b) the balance sheet fairly presents
the financial condition of the Company and its Subsidiaries as at the date
thereof, and (c) the statements of income, members’ equity and cash flows fairly
present the results of the operations of the Company and its Subsidiaries for
the period indicated; provided that delivery within the time period specified
above of copies of the Company’s Form 10-Q prepared in compliance with the
requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this paragraph 6A(i), provided, further, that the Company shall
be deemed to have made such delivery of such Form 10-Q if it shall have timely
made such Form 10-Q available on “EDGAR” and on its home page on the worldwide
web (at the date of this Agreement located at:  http//www.zazaenergy.com) (such
availability and notice thereof being referred to as “Electronic Delivery”);”

 

--------------------------------------------------------------------------------


 

(c)                                  Paragraph 6A(iv) - Financial Statements;
Reserve Reports.  Paragraph 6A of the Existing Securities Purchase Agreement is
hereby further amended by amending and restating subclause (D) contained in
clause (iv) to read as follows:

 

“(D) except as noted on such Independent Reserve Report, there are no “back-in”
or “reversionary” interests held by third parties which could reduce the
interests of the Company or any of its Subsidiaries, as applicable, in such Oil
and Gas Properties as set forth in the Independent Reserve Report other than the
interests held by third parties under the Hess Agreement or the Hess Settlement
Documents, and”

 

(d)                                 Paragraph 6B - Notices.  Paragraph 6B of the
Existing Securities Purchase Agreement is hereby amended by (i) adding “and” to
the end of clause (ii) of such paragraph, and (ii) adding the following new
clause (iii) to such paragraph to read as follows:

 

“(iii)                         not later than 3 Business Days prior to the
anticipated Closing (under and as defined under the Paris Basin Agreement), the
Company will provide each holder of Notes with written notice of the date of
such anticipated Closing.”

 

(e)                                  Paragraph 6 - Affirmative Covenants. 
Paragraph 6 of the Existing Securities Purchase Agreement is hereby further
amended by adding the following new paragraph 6(Q) at the end thereof:

 

“6Q                         Texas Closing.  Prior to or substantially
contemporaneously with the Closing under and as defined in the Texas Agreement
(the “Texas Closing”), the Company shall, or shall cause its Subsidiaries to:

 

(i)                                     deliver to the Collateral Agent executed
mortgages and deeds of trust, and/or amendments or supplements thereto, as the
case may be, in form and substance satisfactory to the Required Holders and in
sufficient form and with a sufficient number of original counterparts for
recordation in each county in which any interest covered thereby is located, and
such other Collateral Documents, and/or amendments or supplements thereto, as
may be reasonably requested by the Required Holders, to cause all Oil and Gas
Properties acquired under the Texas Agreement and substantially all other real
property owned or leased by the Company or any of its Subsidiaries, in each case
located in the United States, to be subject at all times to a first priority,
perfected Lien (subject, in each case, to Permitted Liens) in favor of the
Collateral Agent for the benefit of itself and the holders of the Notes to
secure the obligations of the Company and each Credit Party under the
Transaction Documents pursuant to the terms and conditions of the Collateral
Documents;

 

(ii)                                  deliver to the holders of the Notes a
certificate of a Responsible Officer in form and substance reasonably
satisfactory to the Required Holders (A) attaching true, correct and complete
executed copies of the Texas Agreement and the Paris Basin Agreement, which
shall be in form and substance reasonably satisfactory to the Required Holders,
and (B) certifying that (1) Texas Closing has occurred, and (2) all consents
pursuant to Section 7.1 of the Texas Agreement and all waivers and consents
pursuant to Section 7.1 of the Paris Basin Agreement, in each case, which are
necessary or required

 

Exhibit A-2

--------------------------------------------------------------------------------


 

to consummate the transactions contemplated thereby such that the Company will
receive at least $60,000,000 of the Closing Payment (as defined in the Texas
Agreement), have been obtained; and

 

(iii)                               deliver to the holders of the Notes and the
Collateral Agent an opinion of Andrews Kurth LLP, special counsel to the Credit
Parties, reasonably satisfactory to each such holder and the Collateral Agent,
which opinion shall, among other things, address the due authorization,
execution and enforceability of any Collateral Documents delivered pursuant to
the terms hereof and of the Second Amendment and as well as any security
interest created by such Collateral Documents.  Each of the Credit Parties
hereby directs such counsel named in the previous sentence to deliver the
opinions referenced therein.

 

(f)                                    Paragraph 7A - Restricted Payments. 
Paragraph 7A of the Existing Securities Purchase Agreement is hereby amended by
amending and restating clause (iv) to read as follows:

 

“(iv)                        the Company may accept capital contributions and
issue Equity Interests (other than Disqualified Stock); in addition,
Subsidiaries of the Company may issue Equity Interests to any other wholly-owned
Subsidiary of the Company or the Company so long as such proposed issuance
satisfies the requirements for Permitted Investments;”

 

(g)                                 Paragraph 7B(1) - Liens.  Paragraph 7B(1) of
the Existing Securities Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“7B(1)           Liens.  Create, assume or suffer to exist at any time any Lien
upon any of its properties or assets, whether now owned or hereafter acquired,
or sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Company or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following (each of the following, a “Permitted Lien”):

 

(i)                                     Liens for taxes, assessments or other
governmental charges or levies not yet due or payable or which are the subject
of a Good Faith Contest,

 

(ii)                                  Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, landlords’, warehousemen’s, workmen’s, and
repairmen’s Liens and other similar Liens arising by contract or statute in the
ordinary course of business securing obligations which are not yet delinquent or
which are the subject of a Good Faith Contest, Liens, pledges or deposits in
connection with workers’ compensation, unemployment insurance, social security
obligations (other than any Lien imposed by ERISA) or good faith deposits in
connection with bids, tenders, contracts or leases to which the Company or its
Subsidiaries is a party, or deposits to secure public or statutory obligations
of the Company or its Subsidiaries or deposits or cash or United States
government bonds to secure performance, surety or appeal bonds to which the
Company or its Subsidiaries is a party, or deposits as security for contested
taxes or import or customs duties or for the payment of rent, in each case
incurred in the ordinary course of business, provided that in each case the
obligation secured is not overdue and does not constitute Debt, easements

 

Exhibit A-3

--------------------------------------------------------------------------------


 

or reservations of, rights of others for, licenses, rights of way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning or other restrictions as to the use of real properties, or Liens
incidental to the conduct of the business of the Company and its Subsidiaries or
to the ownership of its properties, including minor survey exceptions and other
encumbrances on title to real property, that do not, in the aggregate, render
title to the property encumbered thereby unmarketable or materially adversely
affect the use of such property by the Company or a Subsidiary for its intended
purposes,

 

(iii)                               Liens securing Capitalized Lease Obligations
or purchase money obligations, so long as (a) the Debt or other obligations
secured by such Liens is permitted pursuant to paragraph 7B(2)(ix), (b) any such
Lien only attaches to the property that is the subject of the Capital Lease
giving rise to such Capitalized Lease Obligations or that was acquired with the
proceeds of such purchase money obligations Incurred to finance the cost of
acquiring such property, and (c) in the case of any Liens securing purchase
money obligations, such Liens and the obligations secured thereby are incurred
within 90 days of the acquisition of such property and the principal amount of
the purchase money obligations secured by such Liens does not, at any time,
exceed 100% of the cost of the property subject thereto at the time of the
acquisition thereof;

 

(iv)                              Liens in favor of the Collateral Agent for the
benefit of itself and the holders from time to time of the Notes;

 

(v)                                 Liens existing on the date hereof and
described on Schedule 7B and any renewals or extensions thereof, provided that
(a) the property covered thereby is not changed, (b) the amount secured or
benefited thereby is not increased except as contemplated by paragraph
7B(2)(xii), (c) the direct or any contingent obligor with respect thereto is not
changed, and (d) any renewal or extension of the obligations secured or
benefited thereby is permitted by paragraph 7B(2)(xii);

 

(vi)                              Liens securing judgments for the payment of
money not constituting an Event of Default under paragraph 8A(xiii);

 

(vii)                           Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases entered into by the
Company and its Subsidiaries in the ordinary course of business;

 

(viii)                        Liens arising solely by virtue of any statutory or
common law provisions relating to banker’s Liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained or
deposited with a depositary institution; provided, however, that the obligations
secured are not in default and that such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the Federal
Reserve Board and such deposit account is not intended by the Company or any of
its Subsidiaries to provide collateral to the depository institution or any
other Person;

 

(ix)                                reserved;

 

Exhibit A-4

--------------------------------------------------------------------------------


 

(x)                                   reserved;

 

(xi)                                Liens securing Debt or other obligations of
a Subsidiary of the Company (which is not a Guarantor) owing to the Company or a
Guarantor; provided that such Debt is otherwise permitted under paragraph
7B(2) and all actions have been taken to the reasonable satisfaction of the
Required Noteholders to provide to the Collateral Agent, for the benefit of
itself and the holders of the Notes, a first priority perfected Lien (subject to
Permitted Liens) in such Debt and on all such collateral securing such Debt or
other obligations;

 

(xii)                             Liens securing Debt of the Company or any of
its Subsidiaries incurred to refinance Debt of the Company or any of its
Subsidiaries that was previously so secured; provided that (a) any such Lien is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which the original Lien arose,
could secure) the Debt being refinanced, and (b) the amount of the Debt so
secured shall not exceed the principal amount of the Debt that is being
refinanced at the time of such refinancing, plus, without duplication, any
additional Debt Incurred to pay interest or premiums required by the instruments
governing such existing Debt and reasonable out-of-pocket fees and expenses
incurred in connection therewith;

 

(xiii)                          Liens on pipelines and pipeline facilities that
arise by operation of law securing obligations (other than Debt) not yet due or
payable and which in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by the Company or any
Subsidiary or materially impair the value of such Property subject thereto;

 

(xiv)                         Liens arising under the Hess Agreement prior to
the consummation of the transactions contemplated by the Hess Settlement
Documents or Liens arising under customary provisions of joint venture
agreements, partnership agreements, assignments, purchase and sale agreements,
division orders, contracts for the sale, purchasing, processing, transportation
or exchange of oil or natural gas, unitization and pooling declarations and
agreements, development agreements, area of mutual interest agreements,
licenses, sublicenses, net profits interests, participation agreements, Farm-Out
Agreements, Farm-In Agreements, carried working interest, joint operating,
unitization, royalty, sales and similar agreements, in each case to the extent
permitted under paragraph 7B(13), relating to the exploration or development of,
or production from, Oil and Gas Properties entered into in the ordinary course
of business in the Oil and Gas Business for claims which are not delinquent or
which are subject to a Good Faith Contest; provided that any such Lien referred
to in this clause does not materially impair the use of the Property covered by
such Lien for the purposes for which such Property is held by the Company or any
Subsidiary or materially impair the value of such Property subject thereto;

 

(xv)                            Liens pursuant to customary provisions of Leases
for bonus, royalty or rental payments and for compliance with the terms of such
Leases incurred in the

 

Exhibit A-5

--------------------------------------------------------------------------------


 

ordinary course of business of the Company or any of its Subsidiaries for claims
which are not delinquent or are subject to a Good Faith Contest;

 

(xvi)                         Liens on Property securing Permitted Commodity
Hedging Obligations and Permitted Other Hedging Obligations permitted under
paragraph 7B(2)(iv); provided that the swap counterparty with respect to any
Permitted Commodity Hedges or Permitted Other Hedges secured by a Lien on all or
part of the Collateral shall have entered into an Intercreditor Agreement in
form and substance reasonably satisfactory to the Collateral Agent and the
Required Noteholders providing, among other things, that (a) such Liens shall be
pari passu with the Liens securing the Notes and (b) the Collateral Agent
(acting at the direction of the Required Noteholders) shall control all rights
and remedies in respect of all such Liens pursuant to the provisions of such
Intercreditor Agreement;

 

(xvii)                      Liens on Property (other than the Eagle Ford Assets)
incurred in the ordinary course of business of the Company or any of its
Subsidiaries with respect to obligations that, at any one time outstanding, do
not exceed $500,000;

 

(xviii)                   Liens on Property relating to Proved Reserves of the
applicable Credit Parties securing Debt of such applicable Credit Parties under
a Reserve Facility to the extent such Debt is permitted under paragraph
7B(2)(xi), which Liens may be senior to, or on a pari passu basis with, the
Liens securing the Notes; provided that the lenders under such Reserve Facility
(or an administrative agent on their behalf) shall have entered into an
Intercreditor Agreement in form and substance reasonably satisfactory to the
Collateral Agent and the Required Noteholders with respect to such Liens;

 

(xix)                           Liens on Property of the Credit Parties (other
than the Eagle Ford Assets) securing obligations in respect of Production
Payments and Reserve Sales to the extent such obligations are permitted under
paragraph 7B(2)(v);

 

(xx)                              leases and subleases of real property that is
not Oil and Gas Property that do not materially interfere with the ordinary
conduct of the Company and its Subsidiaries, taken as a whole; and

 

(xxi)                           Liens in favor of Hess on up to $15,000,000 in
cash proceeds from the sale of the French Conventional Assets if the conditions
set forth in clauses (a) and (b) of Section 3 of Exhibit K to the Paris Basin
Agreement have been satisfied; provided that prior to or contemporaneously with
the granting of any such Lien, the Company shall make the required offer to
prepay the Notes from the proceeds of any such sale of French Conventional
Assets in accordance with paragraph 7B(7) or 7B(13), as the case may be; and
provided, further, that at the applicable time, such Liens shall be released in
accordance with such Section 3 of Exhibit K to the Paris Basin Agreement.”

 

(h)                                 Paragraph 7B(2) - Debt.  Paragraph 7B(2) of
the Existing Securities Purchase Agreement is hereby amended and restated as
follows:

 

“7B(2)           Debt.  Incur any Debt, except:

 

Exhibit A-6

--------------------------------------------------------------------------------


 

(i)                                     Debt outstanding under the Notes and the
other Transaction Documents;

 

(ii)                                  Seller Subordinated Debt under (a) the
Seller Notes in an aggregate principal amount not to exceed $38,250,000, so long
as the Subordination Agreement is in effect, and (b) the ZaZa Principal Loan
Notes in an aggregate principal amount not to exceed $9,080,000, so long as the
Subordination Agreement is in effect;

 

(iii)                               the French Intercompany Loans outstanding on
the Closing Day in an aggregate principal amount not exceeding (a) $16,200,000
with respect to French Intercompany Loans denominated in U.S. Dollars, and
(b) €3,465,000 with respect to French Intercompany Loans denominated in Euros,
together with any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Debt is not increased at the time of such
refinancing, refunding, renewal or extension and no Default or Event of Default
exists either before or after giving effect to such refinancing, refunding,
renewal or extension;

 

(iv)                              Permitted Commodity Hedging Obligations and
Permitted Other Hedging Obligations; provided that the aggregate Swap
Termination Value of all Permitted Other Hedging Obligations shall not at any
time exceed $5,000,000;

 

(v)                                 Debt or other obligations in respect of
Production Payments and Reserve Sales relating to Oil and Gas Properties (other
than the Eagle Ford Assets), so long as the aggregate amount of all such Debt
and other obligations permitted pursuant to this clause (v), together with all
Debt permitted pursuant to paragraph 7B(2)(xi), does not exceed $50,000,000;

 

(vi)                              Guaranties by the Company or the Guarantors of
Debt of the Company or a Guarantor, as the case may be, Incurred in accordance
with the provisions of this Agreement; provided that in the event such Debt that
is being Guarantied is a Subordinated Obligation, then the related Guaranty
shall be subordinated in right of payment to the Notes or the Guarantees of such
Notes to at least the same extent as the Debt being Guarantied, as the case may
be;

 

(vii)                           Debt of the Company owing to and held by any
Guarantor of the Company or Debt of a Subsidiary of the Company owing to and
held by the Company or any Guarantor; provided, however, that (a) any subsequent
issuance or transfer of capital stock or any other event which results in any
such Debt being held by a Person other than the Company or a Guarantor; or
(b) any sale or other transfer of any such Debt to a Person other than the
Company or a Guarantor shall be deemed, in each case, to constitute an
Incurrence of such Debt by the Company or such Subsidiary, as the case may be,
on such date and such Debt shall not be permitted under this clause (vii);

 

(viii)                        reserved;

 

Exhibit A-7

--------------------------------------------------------------------------------


 

(ix)                                Debt represented by Capitalized Lease
Obligations or purchase money obligations, in each case Incurred by the Company
or any Subsidiary of the Company for the purpose of financing all or any part of
the acquisition or purchase price or cost of construction or improvements or
carrying costs of property used in the business of the Company or such
Subsidiary in an aggregate outstanding principal amount which, when taken
together with the principal amount of all other Debt Incurred pursuant to this
clause (ix) and then outstanding, will not exceed $5,000,000 at any time
outstanding;

 

(x)                                   Debt Incurred in respect of self-insurance
obligations, bid, appeal, reimbursement, performance, surety and similar bonds
and completion Guarantees by the Company or a Subsidiary of the Company in the
ordinary course of business and any Guarantees or letters of credit functioning
as or supporting any of the foregoing bonds or obligations (other than for an
obligation for money borrowed);

 

(xi)                                Debt of the Company under a Reserve
Facility; provided that the aggregate amount of all such Debt permitted pursuant
to this clause (xi), together with all Debt or other obligations permitted
pursuant to paragraph 7B(2)(v), does not exceed $50,000,000;

 

(xii)                             Debt outstanding on the date hereof and listed
on Schedule 7B(2) and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Debt is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
still further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Debt, and of any agreement entered into and of any instrument issued
in connection therewith, are no less favorable in any material respect to the
Credit Parties or the holders of the Notes than the terms of any agreement or
instrument governing the Debt being refinanced, refunded, renewed or extended
and the interest rate applicable to any such refinancing, refunding, renewing or
extending Debt does not exceed the then applicable market interest rate;

 

(xiii)                          reserved;

 

(xiv)                         reserved;

 

(xv)                            Debt in the principal amount of $7,031,000 owing
by Toreador to Toreador International as evidenced by that certain Loan
Agreement dated December 10, 2010, by and between Toreador and Toreador
International, as

 

Exhibit A-8

--------------------------------------------------------------------------------

 


 

amended by an amendment dated September 16, 2011, so long as such Debt becomes
Subordinated Debt no later than March 1, 2012; provided that if requiring such
Debt to become Subordinated Debt is prohibited by Hungarian law, such Debt shall
be treated as a French Intercompany Loan and be subject to the requirements of
paragraph 5G hereof; and

 

(xvi)                         (a) Debt owing by Toreador International to
Toreador Energy France and (b) Subordinated Debt owing by the Company or any
Guarantor to Toreador International in an aggregate principal amount not to
exceed the aggregate principal amount outstanding under clause (a) hereof.

 

For purposes of determining compliance with, and the outstanding principal
amount of any particular Debt Incurred pursuant to and in compliance with, this
paragraph 7B(2):

 

(a)                                  in the event an item of that Debt meets the
criteria of more than one of the types of Debt described in the foregoing
provisions of this paragraph 7B(2), the Company, in its sole discretion, will
classify such item of Debt on the date of Incurrence and, subject to the various
provisions below, may later reclassify such item of Debt and only be required to
include the amount and type of such Debt in one of such clauses;

 

(b)                                 Guarantees of, or Obligations in respect of
letters of credit supporting, Debt which is otherwise included in the
determination of a particular amount of Debt shall not be duplicated; and

 

(c)                                  the principal amount of any Preferred Stock
of a Subsidiary of the Company that is not a Guarantor will be equal to the
greater of the maximum mandatory redemption or repurchase price (not including,
in either case, any redemption or repurchase premium) or the liquidation
preference thereof.

 

Accrual of interest, accrual of dividends, the amortization of debt discount or
the accretion of accreted value or the payment of interest in the form of
additional Debt with respect to Debt outstanding on the Closing Day will not be
deemed to be an Incurrence of Debt for purposes of this paragraph 7B(2);
provided that payment of interest in the form of additional Debt with respect to
Debt Incurred on or after the Closing Day or payment of dividends in the form of
additional shares of Disqualified Stock shall be deemed to be an Incurrence of
Debt for purposes of this paragraph 7B(2).”

 

(i)                                     Paragraph 7B(5) - Sale of Equity
Interests of Subsidiaries.  Paragraph 7B(5) of the Existing Securities Purchase
Agreement is hereby amended and restated as follows:

 

“7B(5)           Sale of Equity Interests of Subsidiaries.  Other than in
compliance with paragraph 7B(6) or paragraph 7B(13), as applicable, sell or
otherwise dispose of, or part with control of, any Equity Interests in any
Subsidiary of the Company.”

 

(j)                                     Paragraph 7B(6) - Merger and
Consolidation.  Paragraph 7B(6) of the Existing Securities Purchase Agreement is
hereby amended and restated as follows:

 

Exhibit A-9

--------------------------------------------------------------------------------


 

“7B(6)                                                           Merger and
Consolidation.  Merge, dissolve, liquidate, consolidate with or into another
Person or Transfer (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, except that, so long as no Default exists or would
result therefrom:

 

(i)                                     any Subsidiary may merge or consolidate
with or into (a) the Company so long as the Company is the surviving entity, or
(b) any one or more other Subsidiaries, provided that if a Credit Party is
merging with another Subsidiary that is not a Credit Party, such Credit Party
shall be the surviving entity;

 

(ii)                                  any Credit Party may Transfer all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company or to another Credit Party;

 

(iii)                               any Subsidiary may Transfer its assets to
the Company or to another wholly-owned domestic Subsidiary;

 

(iv)                              any Subsidiary that is not a Credit Party may
Transfer all or substantially all its assets (including any Transfer that is in
the nature of a liquidation) to (a) another Subsidiary that is not a Credit
Party or (b) to a Credit Party; and

 

(v)                                 the Company may merge with or into or wind
up into (whether or not the Company is the surviving corporation), or convey,
transfer or lease all or substantially all its assets in one or more related
transactions to, any Person, provided that:

 

(a)                                  the resulting, surviving or transferee
Person (the “Successor Issuer”) will be a solvent corporation or limited
liability company organized and existing under the laws of the United States of
America, any State of the United States or the District of Columbia and the
Successor Issuer (if not the Company) will (1) expressly assumed, by execution
of a counterpart to this Agreement and such other documents, instruments and
agreements as may be reasonably requested by the Required Noteholders, all the
obligations of the Company under this Agreement, the Notes and the other
Transaction Documents to which the Company is a party and, (2) shall cause such
amendments, supplements or other instruments to be executed, filed and recorded
in such jurisdiction as may be required by applicable law to grant, preserve and
protect the Liens on the Collateral pledged by or transferred to such Person to
secure the Notes, together with all financing statements and comparable
documents as may be required to perfect any Liens in such Collateral, and
(3) cause to be delivered to each holder of the Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Noteholders in customary form (and subject to

 

Exhibit A-10

--------------------------------------------------------------------------------


 

customary exceptions and qualification) to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms;

 

(b)                                 immediately after giving effect to such
transaction (and treating any Debt that becomes an obligation of the Successor
Issuer or any Subsidiary of the Successor Issuer as a result of such transaction
as having been Incurred by the Successor Issuer or such Subsidiary at the time
of such transaction), no Default shall have occurred and be continuing;

 

(c)                                  immediately after giving effect to such
transaction, the Successor Issuer would not have any Debt outstanding other than
as permitted under this Agreement; and

 

(d)                                 each Guarantor shall have reaffirmed its
obligations under the Guaranty Agreement.

 

No such conveyance, transfer or lease of all or substantially all of the assets
of the Company shall have the effect of releasing the Company or any Successor
Issuer that shall theretofore have become such in the manner prescribed in this
paragraph 7B(6)(v) from its liability under this Agreement, the Notes or any
other Transaction Document to which it is a party.”

 

(k)                                  Paragraph 7B(7) - Sale of Assets. 
Paragraph 7B(7) of the Existing Securities Purchase Agreement is hereby amended
and restated in its entirety as follows:

 

“7B(7)  Sale of Assets.

 

(i)                                     Subject to paragraph 7B(13), consummate
any Asset Disposition unless:

 

(a)                                  the Company or such Subsidiary, as the case
may be, receives consideration at least equal to the Fair Market Value of the
assets or Equity Interests issued or sold or otherwise disposed of; and

 

(b)                                 at least 75% of the consideration received
in respect of such Asset Disposition by the Company or such Subsidiary is in the
form of cash or Cash Equivalents.  For purposes of this provision, each of the
following will be deemed to be cash:

 

(1)                                  any liabilities, as shown on the Company’s
most recent consolidated balance sheet, of the Company or any of its
Subsidiaries (other than contingent liabilities and liabilities that are by
their terms subordinated to the Notes or any Guarantee of the Notes) that are
assumed by the transferee of any such assets or Equity Interests pursuant to
(A) a customary novation agreement that releases the Company or such Subsidiary
from further liability therefor or (B) an assignment agreement that includes, in
lieu of such a release, the agreement of the transferee or its parent company to
indemnify and hold harmless the Company or such Subsidiary from and against any
loss, liability or other cost in respect of such assumed liability; and

 

Exhibit A-11

--------------------------------------------------------------------------------


 

(2)                                  any securities, notes or other obligations
received by the Company or any such Subsidiary from such transferee that are
converted by the Company or such Subsidiary into cash within 180 days after the
date of the Asset Disposition, to the extent of the cash received in that
conversion; and

 

provided that the 75% limitation referred to above shall be deemed satisfied
with respect to any Asset Disposition in which the cash or Cash Equivalents
portion of the consideration received therefrom, determined in accordance with
the foregoing provisions on an after-tax basis, is equal to or greater than what
the after-tax proceeds would have been had such Asset Disposition complied with
the aforementioned 75% limitation.

 

(ii)                                  Notwithstanding clause (i), the Company
will not, and will not permit any of its Subsidiaries to, make any Asset
Disposition in respect of the Eagle Ford Assets unless:

 

(a)                                  such Asset Disposition complies with the
requirements of clause (i) above;

 

(b)                                 an amount equal to 100% of the Net Available
Cash from such Asset Disposition is applied within 365 days after receipt
thereof to invest in Eagle Ford Assets or to prepay the Notes pursuant to an
Asset Disposition Offer in a manner consistent with clauses (iv)-(x), inclusive,
below, and to the extent that an Asset Disposition Offer is made as described
below and any holders of the Notes do not accept such Asset Disposition Offer,
the Company may use the remaining Net Available Cash that was the subject of
such Asset Disposition Offer for any purpose not prohibited hereunder;

 

(c)                                  to the extent that 100% of the Net
Available Cash from such Asset Disposition has not been applied in accordance
with clause (b) above, such Net Available Cash shall be deemed to be “Excess
Proceeds”, which shall applied as set forth in paragraph (iv) below;

 

(d)                                 such Asset Disposition, together with all
other Asset Dispositions made during such calendar year, do not exceed an amount
equal to ten percent (by acreage) of the result of (1) the Eagle Ford Assets (by
acreage) as of the date hereof, plus (2) all Eagle Ford Assets (by acreage)
acquired after the date hereof but prior to the date of such Asset Disposition,
minus (3) all Eagle Ford Assets (by acreage) sold or otherwise disposed of after
the date hereof but prior to the date of such Asset Disposition (prior to giving
effect to such Asset Disposition); and

 

(e)                                  such Asset Disposition is not a Production
Payment and Reserve Sale.

 

(iii)                               Within 365 days after the receipt of any Net
Available Cash from an Asset Disposition permitted by clause (i) above or any
Casualty or Condemnation Event, the Company (or the applicable Subsidiary of the
Company, as the case may be) may apply such Net Available Cash:

 

Exhibit A-12

--------------------------------------------------------------------------------


 

(a)                                  to prepay the Notes in a manner consistent
with clauses (iv)-(x), inclusive, below; or

 

(b)                                 so long as no Default or Event of Default
exists or would exist immediately before or immediately after giving effect to
such Asset Disposition, to invest in Additional Assets, which Additional Assets
are added to the Collateral securing the Notes.

 

An amount equal to any Net Available Cash from Asset Dispositions that are not
applied or invested as provided in clauses (a) and (b) above will constitute
“Excess Proceeds.”

 

(iv)                              Within ten Business Days after the aggregate
amount of Excess Proceeds exceeds $1,000,000, the Company will make an
irrevocable offer (an “Asset Disposition Offer”) to each holder of the Notes to
prepay, at the election of each holder, a portion of the Notes held by each such
holder equal to such holder’s Ratable Portion of the Excess Proceeds held by the
Company and its Subsidiaries as of the date of such offer (the “Offer Amount”)
at 101% of the outstanding principal amount of the Notes, plus accrued and
unpaid interest, if any, to (but not including) the date of such prepayment.  If
any Excess Proceeds remain after consummation of an Asset Disposition Offer, the
Company or any Subsidiary of the Company may use those Excess Proceeds for any
purpose not otherwise prohibited by this Agreement.  If the aggregate principal
amount of Notes accepting such Asset Disposition Offer exceeds the amount of
Excess Proceeds, the Company will use the Excess Proceeds to prepay the Notes on
a pro rata basis based on the outstanding principal amount of the Notes at the
time of such prepayment. Upon completion of each Asset Disposition Offer, the
amount of Excess Proceeds will be reset at zero.

 

(v)                                 Notwithstanding the foregoing, the sale,
conveyance or other disposition of all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole, will be governed by paragraph
7B(6) of this Agreement and not by the provisions of this paragraph 7B(7).

 

(vi)                              In the event that, pursuant to the foregoing
provisions of this paragraph 7B(7), the Company is required to commence an Asset
Disposition Offer, it will follow the procedures specified below. The Asset
Disposition Offer shall be made to all holders of Notes. The Asset Disposition
Offer will remain open for a period of at least 20 Business Days following its
commencement and not more than 30 Business Days, except to the extent that a
longer period is required by applicable law (the “Offer Period”).

 

(vii)                           If the Asset Disposition Prepayment Date is on
or after a record date and on or before the related interest payment date, any
accrued and unpaid interest to (but not including) the Asset Disposition
Prepayment Date will be paid to the Person in whose name a Note is registered at
the close of business on such record date.

 

(viii)                        Upon the commencement of an Asset Disposition
Offer, the Company will send a notice thereof to each of the holders of the
Notes.  The notice will contain all instructions and materials necessary to
enable such holders to receive a prepayment of the

 

Exhibit A-13

--------------------------------------------------------------------------------


 

Notes pursuant to the Asset Disposition Offer. The notice, which will govern the
terms of the Asset Disposition Offer, will state:

 

(a)                                  that the Asset Disposition Offer is being
made pursuant to this paragraph 7B(7) and constitutes an irrevocable offer to
prepay the Notes pursuant to this paragraph 7B(7) at the election of each holder
of the Notes;

 

(b)                                 the Offer Amount, a brief description of the
Asset Dispositions giving rise to the Asset Disposition Offer, a computation of
the Excess Proceeds that are the subject of such Asset Disposition Offer, the
length of time the Asset Disposition Offer will remain open, each holder’s
Ratable Portion of the Asset Disposition Offer which it is entitled to receive
and the date on which such prepayment shall be made (which date shall be not
more than 3 Business Days after termination of the Offer Period) (the “Asset
Disposition Prepayment Date”);

 

(c)                                  that upon acceptance by such holder, the
Company will prepay the portion of the Offer Amount to which such holder is
entitled as specified in such notice;

 

(d)                                 that holders of Notes will be entitled to
withdraw their election if the Company, the depositary or the paying agent, as
the case may be, receives, not later than the expiration of the Offer Period, a
facsimile transmission or letter setting forth the name of the holder, the
principal amount of the Note held by such holder and a statement that such
holder is withdrawing his election to have such Note prepaid in connection with
such Asset Disposition Offer.

 

(ix)                                To accept such Asset Disposition Offer, a
holder of Notes shall cause a notice of such acceptance to be delivered to the
Company not later than 5 days prior to the Asset Disposition Prepayment Date,
provided, that failure to accept such offer in writing by such date shall be
deemed to constitute a rejection of the Asset Disposition Offer.  If so accepted
by any holder of a Note, such offered prepayment (equal to not less than such
holder’s pro rata share of the Excess Proceeds) shall be due and payable on the
Asset Disposition Prepayment Date.

 

(x)                                   Prepayment of the Notes to be prepaid
pursuant to this paragraph 7B(7) shall be at an amount equal to 101% of the
outstanding principal amount of such Notes, together with accrued and unpaid
interest on such Notes to, but not including, the date of prepayment.  The
prepayment shall be made on the Asset Disposition Prepayment Date.”

 

(l)                                     Paragraph 7B(9) - Related Party
Transactions.  Paragraph 7B(9) of the Existing Securities Purchase Agreement is
hereby amended and restated in its entirety as follows:

 

“7B(9)  Related Party Transactions.  Directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, pay or
agree to pay any management, advisory or consulting fees to, or otherwise deal
with, in the ordinary course of business or otherwise, any Related Party other
than on terms and conditions at least as favorable to the Company or such
Subsidiary as those that would be obtained through an arm’s-length negotiation
with an unaffiliated third party, except for (i)

 

Exhibit A-14

--------------------------------------------------------------------------------


 

transactions contemplated by the Merger Agreement, the Contribution Agreement
and the Existing Stockholders’ Agreement, (ii) notwithstanding the termination
of or references to the Hess Agreement, grants of overriding royalty interests
arising under arrangements in existence as of the Closing Day described under
the section heading “ZaZa Related Party Transactions” in the Company’s
Registration Statement on Form S-4 filed with the SEC in connection with the
Merger and Contribution, as amended through January 1, 2012, and (iii) other
transactions to the extent expressly permitted by this Agreement, the Hess
Agreement or the Hess Settlement Documents.”

 

(m)                               Paragraph 7B(12) - Hess Agreement, French
Agreement and Other Asset Dispositions.  Paragraph 7B(12) of the Existing
Securities Purchase Agreement is hereby amended and restated in its entirety as
follows:

 

“7B(12)  Hess Agreement, Hess Settlement Documents and French Agreement. 
Notwithstanding anything contained herein to the contrary, without the prior
written consent of the Required Holders, (i) amend, supplement, or otherwise
modify any material term of, or add any material term to, or otherwise
terminate, (a) the Hess Agreement or the French Agreement, other than pursuant
to the Hess Settlement Documents and the Amendment to EDA, or (b) the Hess
Settlement Documents, or (ii) enter into any settlement agreement (including,
without limitation, any termination of the Hess Agreement and/or the French
Agreement) in respect of any dispute with Hess arising from or otherwise
relating to the Hess Agreement and/or the French Agreement, other than the Hess
Settlement Documents.”

 

(n)                                 Paragraph 7B - Lien, Debt and Other
Restrictions.  Paragraph 7B of the Existing Securities Purchase Agreement is
hereby amended by adding a new paragraph 7B(13) at the end thereof to read as
follows:

 

“7B(13)  Restrictions on Designated Transactions Prior to the Reduction Date. 
At all times prior to the Reduction Date, without the prior written consent of
the Required Holders, (i) sell, lease, dispose of or otherwise transfer
(including, without limitation, by way of any farm-out, joint venture or similar
transaction that, in each case, does not constitute a JV Transaction) any Oil
and Gas Properties, whether foreign or domestic, or any Equity Interests in any
Subsidiary of the Company to the extent that all or substantially all of the
assets of such Subsidiary are Oil and Gas Properties, in either case other than
the transactions contemplated by the Hess Settlement Documents (each, a “Sale
Transaction”), or (ii) enter into any joint development and/or exploration
arrangements or other joint venture arrangements or any Farm-Out Agreements, any
Farm-In Agreements or similar transactions (each, a “JV Transaction” and
together with any Sale Transaction, each a “Designated Transaction”); provided,
that so long as no Default or Event of Default is continuing, the consent of the
Required Holders shall not be required so long as the Company or such
Subsidiary, as the case may be, receives cash consideration at least equal to
the Fair Market Value of the asset or interest therein sold, disposed of, or
transferred pursuant to such arrangement, and:

 

(1)                                  not more than thirty (30) Business Days,
and at least ten (10) Business Days, prior to the consummation of such
Designated Transaction, the Company shall

 

Exhibit A-15

--------------------------------------------------------------------------------


 

have made an irrevocable written offer, contingent upon consummation of such
Designated Transaction (a “Designated Transaction Offer”), to each holder of the
Notes to prepay upon consummation of such Designated Transaction, at the
election of each holder, a portion of the Notes held by each such holder equal
to such holder’s pro rata share of the Designated Transaction Proceeds to be
received by the Company and its Subsidiaries upon consummation of the Designated
Transaction (the “Designated Transaction Prepayment Amount”) at 105% of the
outstanding principal amount of the Notes being prepaid, plus accrued and unpaid
interest, if any, to (but not including) the date of such prepayment (and
excluding any other Make-Whole Premium).  The remaining 50% of such Net
Available Cash in respect of such Designated Transaction, together with any
amounts not used to prepay the Notes in accordance with this paragraph 7B(13),
may be used by the Company or its Subsidiaries for any purpose not otherwise
prohibited by this Agreement;

 

(2)                                  the Designated Transaction Offer remains
open for a period of at least eight (8) Business Days following receipt of such
Designated Transaction Offer (the “Designated Transaction Offer Period”);

 

(3)                                  any accrued and unpaid interest to (but not
including) the Designated Transaction Prepayment Date will be paid to the Person
in whose name a Note is registered;

 

(4)                                  the notice in respect of such Designated
Transaction Offer will contain all instructions and materials necessary to
enable such holders to receive a prepayment of the Notes pursuant to the
Designated Transaction Offer. The notice, which will govern the terms of the
Designated Transaction Offer, will state:

 

(A)                              that the Designated Transaction Offer is being
made pursuant to this paragraph 7B(13) and constitutes an irrevocable offer to
prepay the Notes pursuant to this paragraph 7B(13) at the election of each
holder of the Notes;

 

(B)                                the Designated Transaction Prepayment Amount,
a brief description of the Designated Transaction giving rise to the Designated
Transaction Offer, a computation of the Net Available Cash to be received in
connection with such Designated Transaction, each holder’s pro rata share of the
Designated Transaction Offer which it is entitled to receive and the anticipated
Designated Transaction Prepayment Date, which shall be no more than five
(5) Business Days after the Designated Transaction Offer Period terminates; and

 

(C)                                that upon acceptance by such holder, the
Company will prepay the portion of the Designated Transaction Amount to which
such holder is entitled as specified in such notice contemporaneously with the
closing of such Designated Transaction;

 

(5)                                  to accept such Designated Transaction
Offer, a holder of Notes shall cause a notice of such acceptance to be delivered
to the Company not later than the expiration of the Designated Transaction Offer
Period, provided, that failure to accept such offer in writing by

 

Exhibit A-16

--------------------------------------------------------------------------------


 

such date shall be deemed to constitute an acceptance of the Designated
Transaction Offer.  If so accepted by any holder of a Note, such offered
prepayment (equal to not less than such holder’s pro rata share of the
Designated Transaction Proceeds in respect of such Designated Transaction) shall
be due and payable on the Designated Transaction Prepayment Date;

 

(6)                                  prepayment of the Notes to be prepaid
pursuant to this paragraph 7B(13) shall be at an amount equal to 105% of the
outstanding principal amount of such Notes (and excluding any other Make-Whole
Premium), together with accrued and unpaid interest on such Notes to, but not
including, the date of prepayment; and

 

(7)                                  all principal prepayments contemplated
herein will be offered on a pro rata basis to all holders of the Notes, and if
any holder(s) declines such prepayments, its pro rata share of such prepayments
shall be reallocated on a pro rata basis to those holders accepting such
prepayments.”

 

(o)                                 Paragraph 8A - Acceleration.  Paragraph 8A
of the Existing Securities Purchase Agreement is hereby amended by adding the
text “, 6Q” in clause (v) thereof after the text “6L” and before “or 7”.

 

(p)                                 Paragraph 8A - Acceleration.  Paragraph 8A
of the Existing Securities Purchase Agreement is hereby further amended by
(i) adding “or” to the end of clause (xvii) of such paragraph, and (ii) adding
the following new clause (xviii) to such paragraph to read as follows:

 

“(xviii) the Company or its applicable Subsidiaries fail, on or prior to
July 27, 2012, to (a) consummate the transactions contemplated by the Texas
Agreement and (b) prepay the Notes in the aggregate principal amount of
$33,000,000, together with accrued and unpaid interest thereon and a prepayment
fee in the aggregate amount of $3,500,000 (without any other Make-Whole
Premium);”

 

(q)                                 Paragraph 9G - Oil and Gas Properties. 
Paragraph 9G of the Existing Securities Purchase Agreement is hereby amended and
restated in its entirety as follows:

 

“9G Oil and Gas Properties.  Except for those Oil and Gas Properties and other
Collateral disposed of in accordance with this Agreement and Leases that have
expired in accordance with their terms, the Company and its Subsidiaries have
good and indefeasible title to, or valid leasehold interests in, all of the Oil
and Gas Properties covered by the Initial Independent Reserve Report, free and
clear of all Liens, encumbrances, or adverse claims other than Permitted Liens. 
Except for Oil and Gas Properties disposed of in compliance with this Agreement
and Leases which have expired in accordance with their terms and as disclosed on
Schedule 9G hereto, (i) the information contained in the Initial Independent
Reserve Report and any other information delivered in connection therewith is
based on information that was prepared in good faith based upon assumptions
believed reasonable at the time, (ii) the Company or its Subsidiaries owns good
and defensible title to the proved Oil and Gas Properties evaluated in such
Initial Independent Reserve Report and such Oil and Gas Properties are free from
all Liens (except Permitted Liens), (iii) there are no “back-in” or
“reversionary” interests held by third parties which could reduce the interests
of the Company or any of

 

Exhibit A-17

--------------------------------------------------------------------------------


 

its Subsidiaries in such Oil and Gas Properties as set forth in Initial
Independent Reserve Report other than such interests provided for in the Hess
Agreement or the Hess Settlement Documents, and (iv) no operating or other
agreement to which the Company or any of its Subsidiaries is a party or by which
the Company or any of its Subsidiaries is bound affecting any part of such Oil
and Gas Properties requires the Company or any of its Subsidiaries to bear any
of the costs relating to such Oil and Gas Properties greater than the record
title interest of such Person in such portion of the such Oil and Gas
Properties, except in the event such Person is obligated under an operating
agreement to assume a portion of a defaulting party’s share of costs.”

 

(r)                                    Paragraph 12B - Other Terms.  Paragraph
12B of the Existing Securities Purchase Agreement is hereby amended by amending
and restating the following definitions as follows:

 

““Asset Disposition” shall mean any direct or indirect sale, lease (other than
an operating lease entered into in the ordinary course of the Oil and Gas
Business), transfer, issuance or other disposition, or a series of related
sales, leases, transfers, issuances or dispositions that are part of a common
plan, of (i) shares of capital stock of a Subsidiary of the Company (other than
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Company or a Subsidiary of the Company), (ii) all or
substantially all the assets of any division or line of business of the Company
or any of its Subsidiaries, or (iii) any other assets of the Company or any of
its Subsidiaries outside of the ordinary course of business of the Company or
such Subsidiary (each referred to for the purposes of this definition as a
“disposition”), in each case by the Company or any of its Subsidiaries,
including any disposition by means of a merger, consolidation or similar
transaction or a joint venture arrangement in which the Company or any of its
Subsidiaries contributes assets into such joint venture.  For the avoidance of
doubt, any dispositions of assets that are Production Payments and Reserve Sales
shall be deemed to be the Incurrence of Debt and not Asset Dispositions. 
Notwithstanding clause (iii) above, but subject to the provisions below in this
definition, any disposition of Eagle Ford Assets shall be considered an Asset
Disposition and the disposition of any other Properties in the ordinary course
of business in excess of $1,000,000 in the aggregate for any calendar year shall
also be considered an Asset Disposition hereunder.

 

Notwithstanding the preceding, the following items shall not be deemed to be
Asset Dispositions:

 

(a)                                  a disposition by the Company or any of its
Subsidiaries to the Company or a Guarantor;

 

(b)                                 the sale of Cash Equivalents in the ordinary
course of business;

 

(c)                                  a disposition of Hydrocarbons or mineral
products inventory in the ordinary course of business;

 

(d)                                 a disposition of damaged, unserviceable,
obsolete or worn out equipment or equipment that is no longer necessary for the
proper conduct of the business of the

 

Exhibit A-18

--------------------------------------------------------------------------------


 

Company and its Subsidiaries and that is disposed of in each case in the
ordinary course of business;

 

(e)                                  transactions in accordance with paragraph
7B(6);

 

(f)                                    an issuance of capital stock by a
Subsidiary of the Company to the Company or to a Guarantor;

 

(g)                                 for purposes of paragraph 7B(7) only, the
making of a Permitted Investment or a Restricted Payment (or a disposition that
would constitute a Restricted Payment but for the exclusions from the definition
thereof) permitted in paragraph 7A; provided that if any Net Available Cash is
received by the Company or any of its Subsidiaries as a result of such Permitted
Investment or Restricted Payment, such Net Available Cash is applied in
accordance with paragraph 7B(7) as if the assets subject to such Permitted
Investment or Restricted Payment had been subject to an Asset Disposition;

 

(h)                                 a Permitted Asset Swap provided that any Net
Available Cash received must be applied in accordance with paragraph 7B(7) as if
the Asset Swap were an Asset Disposition;

 

(i)                                     dispositions of receivables in
connection with the compromise, settlement or collection thereof in the ordinary
course of business or in bankruptcy or similar proceedings and exclusive of
factoring or similar arrangements;

 

(j)                                     dispositions or transfers of Oil and Gas
Properties by ZaZa LLC or any of its Subsidiaries as required under the Hess
Agreement or the Hess Settlement Documents and, notwithstanding the termination
of or references to the Hess Agreement, grants of overriding royalty interests
arising under arrangements in existence as of the Closing Day described under
the section heading “ZaZa Related Party Transactions” in the Company’s
Registration Statement on Form S-4 filed with the SEC in connection with the
Merger and Contribution, as amended through January 1, 2012;

 

(k)                                  after the Reduction Date, dispositions or
transfers of other Properties (other than the Eagle Ford Assets) pursuant to
joint development and/or exploration arrangements or other joint venture
arrangements permitted by this Agreement arising in the ordinary course of
business and on terms customary in the oil and gas industry;

 

(l)                                     surrender or waiver of contract rights,
Leases, or the settlement, release or surrender of contract, tort or other
claims of any kind in the ordinary course of business; and

 

(m)                               so long as no Default or Event of Default has
occurred and is continuing or would result therefrom, the sale of assets by the
Company or any of its Subsidiaries pursuant to and in accordance with the terms
of the Hess Settlement Documents.”

 

““Default Rate” shall mean, with respect to any Note, that rate of interest that
is the greater of (i) 3.00% over the otherwise applicable rate of interest on
the Notes at the

 

Exhibit A-19

--------------------------------------------------------------------------------


 

time any Default or Event of Default occurs, and (ii) 8.00% (or, to the extent
the principal amount outstanding in respect of the Notes equals or exceeds
$35,000,000 on February 21, 2013, commencing on such date and at all times
thereafter, 10.00% per annum) over the yield to maturity reported as of
10:00 a.m. (New York City local time) on the Business Day next preceding the
date of any applicable Default or Event of Default for actively traded
on-the-run 10-Year U.S. Treasury securities on the display designated as
“Page PX1” on Bloomberg Financial Markets (or, if Bloomberg Financial Markets
shall cease to report such yields in Page PX1 or if such yields shall not be
reported as of such time or the yields reported as of such time shall not be
ascertainable, then such source as is then designated by the Required
Noteholders).”

 

““Disqualified Stock” shall mean, with respect to any Person, any Equity
Interest of such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable) at the option of the
holder of such Equity Interest or upon the happening of any event:

 

(i)                                     matures or is mandatorily redeemable
(other than redeemable only for Equity Interests of such Person that is not
itself Disqualified Stock) pursuant to a sinking fund obligation or otherwise;

 

(ii)                                  is convertible or exchangeable for Debt or
Disqualified Stock (excluding Equity Interests that are convertible or
exchangeable solely at the option of the Company or a Subsidiary of the
Company); or

 

(iii)                               is redeemable at the option of the holder of
such Equity Interest in whole or in part,

 

in each case on or prior to the date that is 180 days after the earlier of the
date (a) of the Stated Maturity of the Notes or (b) on which there are no Notes
outstanding; provided that only the portion of the Equity Interests that so
matures or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock.  In addition, any Equity Interests that provide for
payment of dividends in excess of 10% of the initial purchase price thereof or
is convertible into common Equity Interests at a conversion price less than 120%
of the closing sale price of the common Equity Interests of such Person on the
Business Day immediately preceding the date of entry into the definitive
agreement providing for the issuance of such Equity Interests, shall be
Disqualified Stock.

 

The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to this Agreement; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.”

 

Exhibit A-20

--------------------------------------------------------------------------------


 

““Eagle Ford Assets” shall mean (i) the Oil and Gas Properties acquired or
retained by ZaZa LLC pursuant to the Hess Agreement (excluding the working
interest transferred by ZaZa LLC to Hess Corporation pursuant to the Hess
Settlement Documents), (ii) the Oil and Gas Properties acquired or retained by
ZaZa Energy pursuant to the Hess Settlement Documents, and (iii) Oil and Gas
Properties located in the counties in which any property described in clause
(i) or (ii) is located that are acquired with the proceeds of any sale
consummated after the Reduction Date of any Eagle Ford Assets including, without
limitation, any assets acquired under any Permitted Asset Swap.”

 

““Hess Agreement” shall mean each of (i) the Exploration and Development
Agreement, dated as of March 26, 2010, by and between ZaZa LLC and Hess
Corporation, relating to the Hackberry Creek Project Area, and (ii) the
Exploration and Development Agreement, dated as of April 28, 2010, by and
between ZaZa LLC and Hess Corporation, relating to the Eagle Ford Shale Area,
each as in effect on the date hereof.

 

““Intercreditor Agreement” shall mean an intercreditor agreement in form and
substance reasonably satisfactory to the Collateral Agent and the Required
Noteholders.”

 

““Net Available Cash” from an Asset Disposition, a Casualty or Condemnation
Event, or a Designated Transaction shall mean cash payments received (including
any insurance or other similar cash payments in respect of a Casualty or
Condemnation Event and any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or otherwise and net
proceeds from the sale or other disposition of any non-cash consideration
received as consideration, but only as and when received, but excluding any
other consideration received in the form of assumption by the acquiring Person
of Debt or other Obligations relating to the properties or assets that are the
subject of such Asset Disposition, such Designated Transaction or received in
any other non-cash form) therefrom, in each case net of:

 

(i)                                     all legal, accounting, investment
banking, title and recording tax expenses, commissions and other fees and
expenses Incurred, and all federal, state, provincial, foreign and local taxes
required to be paid or accrued as a liability under GAAP (after taking into
account any available tax credits or deductions and any tax sharing agreements),
as a consequence of such Asset Disposition, such Designated Transaction or such
Casualty or Condemnation Event;

 

(ii)                                  all payments made on any Debt that is
secured by any assets subject to such Asset Disposition, such Designated
Transaction or such Casualty or Condemnation Event, in accordance with the terms
of any Lien upon such assets, or which must by its terms, or in order to obtain
a necessary consent to such Asset Disposition or such Designated Transaction, or
by applicable law be repaid out of the proceeds from such Asset Disposition,
such Designated Transaction or such Casualty or Condemnation Event;

 

Exhibit A-21

--------------------------------------------------------------------------------


 

(iii)                               all distributions and other payments
required to be made to minority interest holders in Subsidiaries or joint
ventures or to holders of royalty or similar interests as a result of such Asset
Disposition, such Designated Transaction or such Casualty or Condemnation Event;
and

 

(iv)                              the deduction of appropriate amounts to be
provided by the seller as a reserve, in accordance with GAAP, against any
liabilities associated with the assets disposed of in such Asset Disposition or
such Designated Transaction or subject to such Casualty or Condemnation Event
and retained by the Company or any of its Subsidiaries after such Asset
Disposition, such Designated Transaction or such Casualty or Condemnation Event;

 

provided that, (a) to the extent that any assets that are subject to Permitted
Commodity Hedges are subject to an Asset Disposition, Designated Transaction or
Casualty or Condemnation Event, any cash proceeds from the transfer or unwinding
of such Permitted Commodity Hedges shall be included in Net Available Cash, and
any payments or deductions from the cash proceeds of such Asset Disposition,
such Designated Transaction or such Casualty or Condemnation Event in respect of
the transfer or unwinding of such Permitted Commodity Hedges shall be deemed to
reduce such Net Available Cash; and (b) to the extent that any assets are
Invested in a Person that is not the Company or a Guarantor and cash is returned
to the Company or a Guarantor in respect of such Investment, such cash shall be
applied as Net Available Cash from an Asset Disposition or Designated
Transaction of such assets Invested.”

 

““Proved Reserves” shall mean, at any particular time, the estimated quantities
of Hydrocarbons which geological and engineering data demonstrate with
reasonable certainty to be recoverable in future years from known reservoirs
attributable to Oil and Gas Properties owned by the Company or any of its
Subsidiaries under then existing economic and operating conditions (i.e., prices
and costs as of the date the estimate is made).  For reserves to qualify as
proved reserves, the applicable Credit Party must have commenced, or must be
reasonably certain that it will commence with existing equipment and operating
methods, a development project to extract the hydrocarbons within a reasonable
time.”

 

““Reserve Facility” shall mean financing to be provided by a third party
financial institution providing for an oil and gas reserve-based revolving loan
facility to a Credit Party in an aggregate principal amount (including, without
limitation, any Hedging Obligations owing to any provider of such financing (or
any Affiliate of such provider)) not to exceed $50,000,000, the loans under
which shall be advanced subject to a borrowing base calculated on future cash
flows arising solely from exploitation of Proved Reserves owned by such Credit
Party.”

 

““Toreador Energy France” shall mean ZaZa Energy France SAS, formerly known as
Toreador Energy France SAS, formerly known as Toreador Energy France SCS, a
société par actions simplifiée organized under the laws of the Republic of
France and a wholly-owned Subsidiary of Toreador.”

 

Exhibit A-22

--------------------------------------------------------------------------------


 

(s)                                  Paragraph 12B - Other Terms.  Paragraph 12B
of the Existing Securities Purchase Agreement is hereby further amended by
deleting the definitions for “Additional Pari Passu Obligations” and “Toreador
International” in their entirety.

 

(t)                                    Paragraph 12B - Other Terms.  Paragraph
12B of the Existing Securities Purchase Agreement is hereby further amended by
adding the following new definitions in their proper alphabetical order to read
as follows:

 

““Designated Transaction” shall have the meaning specified in paragraph 7B(13).”

 

““Designated Transaction Offer” shall have the meaning specified in paragraph
7B(13).”

 

““Designated Transaction Offer Period” shall have the meaning specified in
paragraph 7B(13).”

 

““Designated Transaction Prepayment Amount” shall have the meaning specified in
paragraph 7B(13).”

 

““Designated Transaction Prepayment Date” shall mean the date on which the
applicable Designated Transaction is consummated.”

 

““Designated Transaction Proceeds” shall mean an amount equal to (i) with
respect to a JV Transaction involving Eaglebine Assets only which results in Net
Available Cash in excess of $15,000,000, 50% of the Net Available Cash in
respect of such Eaglebine Assets in excess of $15,000,000, (ii) with respect to
a JV Transaction involving Eagle Ford Assets only which results in Net Available
Cash in excess of $15,000,000, 50% of the Net Available Cash in respect of such
Eagle Ford Assets in excess of $15,000,000, (iii) with respect to a JV
Transaction involving Eaglebine Assets and Eagle Ford Assets only which results
in Net Available Cash in excess of $30,000,000, 50% of the Net Available Cash in
respect of such Eaglebine Assets and Eagle Ford Assets in excess of $30,000,000,
and (iv) with respect to any Sale Transaction only, 50% of the Net Available
Cash in respect of such assets.”

 

““Eaglebine Assets” shall mean all Oil and Gas Properties owned by any Credit
Party located in the United States that are not Eagle Ford Assets.”

 

““Heads of Agreement” shall mean that certain Heads of Agreement dated as of
June 8, 2012, among Hess Corporation, Hess Oil France S.A.S., the Company, ZaZa
LLC, and ZaZa Energy France S.A.S. (formerly known as Toreador Energy France
S.A.S.).”

 

““Hess Settlement Documents” shall mean (a) the Texas Agreement, (b) the Paris
Basin Agreement, and (c) each agreement, certificate, instrument or other
document that is executed in connection therewith, each in the form attached as
an exhibit, schedule or other attachment to the Texas Agreement or the Paris
Basin Agreement, as the case may be.”

 

Exhibit A-23

--------------------------------------------------------------------------------


 

““JV Transaction” shall have the meaning specified in paragraph 7B(13).”

 

““Paris Basin Agreement” shall mean that certain Paris Basin Purchase and Sale
Agreement executed on July 25, 2012 and effective June 1, 2012, by and among
Hess Oil France, Toreador Energy France, Toreador International and ZaZa France
S.A.S., and all exhibits, schedules and other attachments thereto, as in effect
on the Second Amendment Date.”

 

““Reduction Date” shall mean the first date on which the aggregate principal
amount outstanding in respect of the Notes equals or is less than $25,000,000.”

 

““Related Purchaser Party” shall mean, with respect to the Collateral Agent (and
any sub-agent thereof), any Purchaser or any Transferee, all Affiliates,
officers, directors, agents, consultants and employees of such Person.”

 

““Sale Transaction” shall have the meaning specified in paragraph 7B(13).”

 

““Second Amendment Date” shall mean July 25, 2012.”

 

““Texas Agreement” shall mean that certain Texas Division of Assets Agreement
executed on July 25, 2012 and effective June 1, 2012, by and among Hess
Corporation, the Company and ZaZa LLC, and all exhibits, schedules and other
attachments thereto, as in effect on the Second Amendment Date.”

 

““Texas Closing” shall have the meaning specified in paragraph 6Q.”

 

““ZaZa International” shall mean ZaZa International Holding Limited Liability
Company (formerly known as Toreador International Holding Limited Liability
Company), a limited liability company incorporated in Hungary.

 

(u)                                 Paragraph 13B(2) - Indemnification. 
Paragraph 13B(2) of the Existing Securities Purchase Agreement is hereby amended
by deleting each reference to the term “Related Party” or “Related Parties”
therein and substituting in lieu thereof the term “Related Purchaser Party” or
“Related Purchaser Parties”, as the case may be.

 

(v)                                 Paragraph 13C - Consent to Amendments. 
Paragraph 13C of the Existing Securities Purchase Agreement is hereby amended by
deleting subclause (c) in clause (i) thereof in its entirety and substituting in
lieu thereof the following:

 

“(c) reduce or affect the time of payment of, interest on or any Premium or
other prepayment consideration or any fees payable with respect to any Notes,
or”

 

(w)                               The Existing Securities Purchase Agreement is
hereby amended by deleting each reference to the term “Toreador International”
therein and substituting the term “ZaZa International” in lieu thereof.

 

Exhibit A-24

--------------------------------------------------------------------------------